UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 10-4907


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

OLIVER JULIAN OUTAR,

                Defendant - Appellant.



Appeal from the United States District Court for the District of
South Carolina, at Charleston.    Patrick Michael Duffy, Senior
District Judge. (2:08-cr-00032-PMD-1)


Submitted:   March 31, 2011                 Decided:   April 5, 2011


Before NIEMEYER, SHEDD, and AGEE, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Russell W. Mace, III, THE MACE FIRM, Myrtle Beach, South
Carolina, for Appellant.   Alston Calhoun Badger, Jr., Assistant
United   States  Attorney,   Charleston,  South   Carolina,  for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Oliver         Julian     Outar        appeals    the     sixty-three-month

sentence imposed by the district court following a guilty plea

to conspiracy to possess with intent to distribute 500 grams or

more of cocaine, in violation of 21 U.S.C. §§ 841(a), (b)(1)(B),

846 (2006).          On appeal, counsel has filed a brief pursuant to

Anders v. California, 386 U.S. 738 (1967), stating that there

are no meritorious issues for appeal, but questioning whether

the district court properly imposed an obstruction of justice

enhancement      under      U.S.     Sentencing       Guidelines        Manual     (“USSG”)

§ 3C1.1 (2009), and whether it properly denied his request for a

downward departure based on the safety valve provision, USSG

§ 5C1.2(a).       Outar was informed of his right to file a pro se

supplemental         brief,    but    has      not    done    so.       The    Government

declined to file a brief.             We affirm.

            We       review        Outar’s     sentence        using     an      abuse    of

discretion standard of review.                  Gall v. United States, 552 U.S.
38, 51 (2007).          The first step in this review requires us to

ensure    that       the      district       court        committed     no    significant

procedural error.             United States v. Evans, 526 F.3d 155, 161

(4th     Cir.    2008).            Significant        procedural        errors     include

“‘failing       to     calculate         (or       improperly         calculating)       the

Guidelines       range’”      or     “‘failing       to    consider     the    §   3553(a)

factors.’”       United States v. Carter, 564 F.3d 325, 329 (4th Cir.

                                               2
2009) (quoting Gall, 552 U.S. at 51.).                        We then consider the

substantive reasonableness of the sentence, taking into account

the totality of the circumstances.                 Id.

            We    conclude     that    the     district       court      properly    found

that Outar was subject to a two-level enhancement in his offense

level    because    he   obstructed       justice        by   absconding         from    the

United States after his arrest for the instant offense.                                  Our

review of the record leads us to conclude that the district

court correctly found that Outar failed to establish that he had

satisfied all of the requirements for application of the safety

valve.       Accordingly,       we    conclude       that         the    district   court

properly calculated Outar’s Guidelines range, and the within-

Guidelines       sentence      that    Outar        received        is       substantively

reasonable.

            In accordance with Anders, we have reviewed the entire

record in this case and have found no meritorious issues for

appeal.      We    therefore     affirm      the    district        court’s      judgment.

This court requires that counsel inform his client in writing of

his right to petition the Supreme Court of the United States for

further   review.        If    the    client    requests          that   a    petition    be

filed,    but     counsel     believes    that      such      a    petition      would    be

frivolous, then counsel may move in this court for leave to

withdraw from representation.             Counsel’s motion must state that

a copy thereof was served on the client.                      We dispense with oral

                                          3
argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would

not aid the decisional process.

                                                       AFFIRMED




                                  4